Exhibit 10.56
IDM PHARMA, INC.
2009 NDA AMENDMENT FILING BONUS PLAN
The Board of Directors of IDM Pharma, Inc., a Delaware corporation (the
“Company”) adopted resolutions at a meeting held on December 11, 2008, approving
payment of a cash bonus to certain non-executive employees and executive
officers as summarized below (the “Plan”).
1. Purpose of the Plan. The Company considers it essential to the operation of
the Company that certain of its employees be encouraged to remain employed by
the Company while the Company attempts to effect a sale of the Company or
substantially all of its assets. The Plan is meant to supplement and work in
conjunction with (and, except as provided herein, not to replace) the Company’s
other incentive programs, such as its option plans, severance arrangements and
other benefits plans, in order to achieve the foregoing purposes.
2. Terms of the Plan.

  A)   Upon the earlier of (a) a Change of Control of the Company (as defined
below) or (b) the filing of an amended New Drug Application (“NDA”) for L-MTP-PE
with the Food and Drug Administration on or prior to March 31, 2009, a lump sum
cash bonus payment less standard deductions and withholding, will be payable to
such specified employee, including certain executive officers, as noted in the
column in the table below labeled “Change of Control/NDA Amendment Filing,” who
are employees of the Company immediately prior to the closing of such Change of
Control or filing of the amended NDA. This cash payment would be in addition to
any payment to which the specified employee may be entitled under his employment
agreement or any other retention plan of the Company in connection with a
similar event.     B)   The term “Change of Control” under this Plan shall mean
the first occurrence of any of the following on or prior to March 31, 2009:
(i) a merger or consolidation of the Company after which the Company’s
stockholders immediately prior to the merger or consolidation do not have
beneficial ownership of at least 50% of the outstanding voting securities of the
new or continuing entity or its parent entity; (ii) a transaction to which the
Company is a party and in which a majority of the outstanding shares of the
Company’s capital stock are sold, exchanged or otherwise disposed of, after
which the Company’s stockholders immediately prior to such transaction do not
have beneficial ownership of at least 50% of the outstanding voting securities
of the Company or of the entity for which shares of the Company’s capital stock
were exchanged; or (iii) a transaction or series of related transactions in
which the Company sells, licenses or otherwise transfers for value all or
substantially all of its assets, in order to effect a sale of the Company’s
business as a going concern, to a single purchaser or group of associated
purchasers. As defined herein, the term Change of Control shall not include any
transaction effected exclusively for the purpose of changing the domicile of the
Company.

3. Employee Bonuses

1.



--------------------------------------------------------------------------------



 



              Change of Control/NDA   Executive Officers   Amendment Filing  
Name   Dollars  
Timothy P. Walbert
    N/A  
President and Chief Executive Officer
       
Robert J. De Vaere
    N/A  
Senior Vice President, Finance &
Administration and Chief Financial Officer
       
Jeffrey W. Sherman
  $ 125,000  
Senior Vice President, Research &
Development and Chief Medical Officer
       
Timothy C. Melkus
  $ 50,000  
Senior Vice President, Business
Development and Operations
       
Other Non-Executive Employees
  $ 30,000  
 
     
 
  $ 205,000  
 
     

2.